¶ 0 ORDER DECLINING TO ASSUME ORIGINAL JURISDICTION AND DISSOLVING EMERGENCY STAY.
¶ 1 Petitioners, Dusten Brown and the Cherokee Nation, filed in this Court a joint application for the issuance of an extraordinary writ of prohibition to prevent enforcement of an order issued by the District Court of Nowata County, the Honorable Curtis De-Lapp, which granted registration in the Oklahoma District Court of Custody and Enforcement Orders entered by the Family Court of the 9th Judicial District of the State of South Carolina.
¶ 2 On August 30, 2013, an Emergency Stay was issued by the Court to prevent, during the pendency of this proceeding, enforcement of the order of the District Court of Nowata County Cause No. FA-2018-4 "to the extent that it orders immediate delivery of the child to the Adoptive Couple." Supreme Court Order, Cause No. 112,116, Aug, 30, 2018.
¶ 3 The joint application for a petition for issuance of an extraordinary supervisory writ of prohibition to the judge of the District Court of Nowata County is DENIED. Okla. Const. Art. 7 § 4.
¶ 4 The Emergency Stay issued by this Court herein on August 30, 2018, is hereby DISSOLVED, and of no effect, effective the date this Order is filed with the Clerk of this Court. Okla. Const. Art. 7 § 4.
¶ 5 DONE BY ORDER OF THE SUPREME COURT IN CONFERENCE THIS 23rd DAY OF SEPTEMBER, 2013.
CONCUR: KAUGER, WATT, WINCHESTER, EDMONDSON, COMBS, JJ.
DISSENT: REIF, V.C.J., GURICH, J.
CONCUR IN PART AND DISSENT IN PART: COLBERT, C.J.
NOT VOTING: TAYLOR, J.